Citation Nr: 0123193	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension, from September 23, 1996 to March 22, 1997.

3.  Entitlement to a rating in excess of 30 percent for 
chronic renal insufficiency with hypertension, from March 23, 
1997 to November 9, 1998, and to a rating in excess of 60 
percent thereafter.

4.  Entitlement to service connection for a chronic bowel 
disorder.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for swollen neck 
glands.

7.  Entitlement to service connection for a bilateral leg 
disorder.

8.  Entitlement to service connection for a back disorder.
9.  Entitlement to service connection for numbness in both 
hands.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1962 
and from October 1962 to March 1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1998, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2001, the Court vacated the Board's September 1998 decision 
primarily based on the enactment of the Veterans Claims 
Assistance Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was enacted in November 2000, 
more than two years after the Board's decision in this case.

The Board notes that, in a January 2000 rating decision, the 
RO granted service connection for chronic renal insufficiency 
and rated that disability as part of the veteran's service-
connected hypertension (see 38 C.F.R. § 4.115 (2000)); a 30 
percent rating for the renal-cardiovascular disease was 
assigned, effective from March 23, 1997, and the rating was 
increased to 60 percent, effective from November 10, 1998.  
While the veteran has not expressed disagreement with the 
assigned ratings, in view of the foregoing and the fact that 
the maximum rating for his renal-cardiovascular disease has 
not been assigned (see AB v. Brown, 6 Vet. App. 35 (1993)), 
the issue that remains in appellate status is as follows: 
Entitlement to a rating in excess of 10 percent for 
hypertension, from September 23, 1996 to March 22, 1997; a 
rating in excess of 30 percent for chronic renal 
insufficiency with hypertension, from March 23, 1997 to 
November 9, 1998, and to a rating in excess of 60 percent 
thereafter.

In March 2001, the veteran raised the claim of entitlement to 
service connection for diabetes secondary to herbicide 
exposure during his service in the Vietnam War.  As this 
claim has not been adjudicated by the RO, and as it is not 
inextricably intertwined with the issues certified on appeal 
at this time, it is referred back to the RO for appropriate 
initial consideration. 


REMAND

The primary basis for the Court's order vacating the Board's 
September 1998 decision was the enactment of the VCAA in 
November 2000.  Specifically, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Court in this case directly cited to § 3 of the VCAA, 
addressing the fact that the VA must now indicate to the 
veteran which evidence (if any) is to be provided by the 
claimant and which portion (if any) the VA will attempt to 
obtain on behalf of the claimant.  These actions have not 
been performed by the RO because, at the time they 
adjudicated this case years ago, the VCAA had not been 
enacted. 

In written argument prepared by the veteran's attorney in 
August 2001, it was requested that all of the veteran's 
claims be remanded to the RO for additional development.  
Because of the change in the law brought about by the VCAA 
and the Court's order in this case, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Also, in addressing the claim for a compensable rating for 
hemorrhoids, the Court noted that the VA General Counsel had 
conceded that the Board erred by evaluating the veteran's 
hemorrhoid condition based on an examination conducted 
without reference to his claims folder and medical history.  
While the report of the VA examination held in February 1998 
includes the examiner's notation that the veteran's Ohio 
outpatient clinic chart was available for review, in light of 
the Court's order, another examination must be provided so 
that the entire claims file is made available to he examiner. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care providers 
in order to obtain copies of those 
treatment records that have not been 
previously secured.  In order to expedite 
this case, if no additional pertinent 
medical evidence is available, the veteran 
should so indicate in writing.

The RO should also ask the veteran 
whether he wishes to continue to pursue 
any part of or all of the claim for a 
rating in excess of 10 percent for 
hypertension, from September 23, 1996 to 
March 22, 1997; and a rating in excess of 
30 percent for chronic renal 
insufficiency with hypertension, from 
March 23, 1997 to November 9, 1998, and 
to a rating in excess of 60 percent 
thereafter.

3.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of the veteran's claimed chronic 
bowel disorder, an eye disorder, swollen 
neck glands, a bilateral leg disorder, a 
back disorder, and numbness in both 
hands.  The purpose of this evaluation is 
to determine whether the veteran's has 
any objective evidence of these 
disabilities and whether these disorders 
began during or were causally linked to 
any incident of his active service from 
July 1958 to July 1962 and from October 
1962 to March 1975.  In addressing these 
issues, the examiner is asked consider 
whether the veteran's exposure to 
herbicides during his service in the 
Vietnam War may have caused these 
disabilities.  The examiner is also asked 
to determine the current status or 
severity of the veteran's service-
connected chronic renal insufficiency 
with hypertension and hemorrhoid 
condition.  The claims folder or the 
pertinent medical records contained 
therein, must be reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have a chronic bowel 
disorder and, if so,  is at least as likely 
as not that it began during or is causally 
linked to any incident of active service 
(from July 1958 to July 1962 and from October 
1962 to March 1975).

(b) Does the veteran have an eye disorder 
and, if so, is at least as likely as not that 
it began during or is causally linked to any 
incident of active service.

(c) Does the veteran have swollen neck 
glands and, if so, is at least as likely 
as not that they began during or are 
causally linked to any incident of active 
service.
(d) Does the veteran have a bilateral leg 
disorder and, if so, is at least as 
likely as not that it began during or is 
causally linked to any incident of active 
service. 

(e) Does the veteran have a back disability 
and, if so, is at least as likely as not that 
it began during or is causally linked to any 
incident of active service. 

(f) Does the veteran have any objective 
evidence of numbness in both hands and, if 
so, is at least as likely as not that it 
began during or is causally linked to any 
incident of active service. 

The examiner must also determine the current 
severity of the veteran's hemorrhoid 
condition and, if the issue remains in 
appellate status, chronic renal failure with 
hypertension.  Any indicated tests or 
additional examinations should be 
accomplished.  The claims file must be made 
available to the examiner(s) for review in 
conjunction with the examinations(s).

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


